DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 02/05/2021. Claim 1 is cancelled. Claims 2-26 newly added. Claims 2-26 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Terminal Disclaimer

The terminal disclaimer filed on 05/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application No. 10,790,972 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given over the phone and via email from Lance Smemoe (Reg. No. 66,152) on 04/18/2022.
The application has been amended as follows:
Please replace claim 2 with:
2.	(Currently amended) An agency system comprising: 
a hardware device that generates or receives, at a first space-time point, a plurality of random quantum states, each of the quantum states chosen from a set of non-orthogonal quantum states;
a measurement apparatus that applies a pre-determined measurement, from a plurality of possible pre-determined measurements, to the quantum states in order to obtain a token comprising a sequence of classical measurement outcomes, wherein the sequence of classical measurement outcomes is valid at a single space-time point; and
a communications system that sends the token to a second agency system at a second space-time point in the causal future of the first space-time point, wherein the second agency system verifies whether the token corresponds to a statistically plausible result for the pre-determined measurement applied to the plurality of quantum states, before allowing access to a resource.
Please replace claim 15 with:
15.	(Currently amended) The system of claim 2, wherein the communications system s the token prior to sending the token.

Please replace claim 18 with:
18.    (Currently amended) The system of claim 2, wherein the communications system s data identifying the quantum states for which the measurements were successful.
Please replace claim 19 with:

19. 	(Currently amended) The system of claim 2, wherein the hardware device
receives, at a fourth space-time point in the future of the first space-time point and in the past of the second space-time point, a second plurality of quantum states; 
applies a second pre-determined measurement to the second plurality of quantum states to obtain a second sequence of classical measurement outcomes; 
appends the second sequence of classical measurement outcomes to the token; and 
sends the extended token to the second agency system at the second space-time point.

Please replace claim 20 with:
20.	(Currently amended) The system of claim 19, wherein the hardware device s, at each of a plurality of successive time-like separated space-time points in the future of the first space-time point and in the past of the second space-time point, the steps of:
receiving a further plurality of quantum states;
applying a pre-determined measurement to the plurality of quantum states to obtain a further sequence of classical measurement outcomes; and 
appending the further sequence of classical measurement outcomes to the token, such that the token presented at the second space-time point comprises each of the plurality of sequences of classical measurement outcomes.

Please replace claim 21 with:
21. 	(Currently amended) The system of claim 2, wherein the hardware device s, at a fourth space-time point in the future of the first space-time point and in the past of the second space-time point, a second plurality of quantum states, and wherein the second agency system verifies whether the token includes a statistically plausible result for a first pre-determined measurement on the first plurality of quantum states and a statistically plausible result for a second pre-determined measurement on the second plurality of quantum states.

Please replace claim 22 with:
22.	(Currently amended) The system of claim 21, wherein the hardware device s, at each of a plurality of successive time-like separated space-time points in the future of the first space-time point and in the past of the second space-time point, the step of generating a further plurality of quantum states, wherein the communications system s an extended token comprising a plurality of sequences of classical measurement outcomes, and wherein the second agency system verifies whether the token includes a statistically plausible result for each of a plurality of respective pre-determined measurements on each generated plurality of quantum states.

Please replace claim 23 with:

23. 	(Currently amended) The system of claims 2, 20, or 22, wherein the hardware device
receives, at the first space-time point, multiple pluralities of random quantum states, each of the quantum states chosen from a respective set of non-orthogonal quantum states; 
applies a respective pre-determined measurement to the quantum states to obtain an extended token comprising a number of sequences of classical measurement outcomes; and 
sends a portion of the extended token to the second agency system at the second space-time point.

Please replace claim 24 with:
24. 	(Currently amended) The system of claims 2, 20, or 22, wherein the hardware device
generates, at the first space-time point, multiple pluralities of random quantum states, each of the quantum states chosen from a respective set of non-orthogonal quantum states; and
sends an extended token comprising a number of sequences of classical measurement outcomes to the second agency system at the second space-time point, wherein the second agency systemverifies whether the extended token corresponds to a statistically plausible result for respective pre-determined measurements on each of the pluralities of quantum states.

Allowable Subject Matter
Claims 2-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention presents secure, semi-classical authentication schemes. An authentication token is generated by applying a pre-determined measurement to a plurality of random quantum states to obtain a sequence of classical measurement outcomes. The token is validated by 5receiving the classical measurement outcomes and verifying whether the sequence corresponds to a statistically plausible result for the pre-determined measurement of the plurality of quantum states.
The closest relevant prior art made of record are:
Pastawski (US2014/0358793) teaches A quantum ticket is defined by a unique serial number; and a set of qubits, each qubit encoding quantum information. The serial number and the set of qubits are distributed only among one or more trusted verifiers who require a tolerance fidelity F.sub.tol in order to authenticate the token, where F.sub.tol represents a minimum percentage of correct outcomes during authentication of the serial number and the set of qubits. The experimental fidelity F.sub.exp for the quantum token is greater than the Ft0i set by the verifiers, so that an honest user of the quantum ticket who achieves F.sub.exp is exponentially likely to be successfully authenticated when seeking authentication by any of the trusted verifiers. The forging fidelity F.sub.forg for the quantum token is less than Ft0i, so that a dishonest user who achieves F.sub.forg and attempts forgery of the quantum ticket is exponentially likely to fail to obtain authentication for his forged ticket.
Foden (US2002/0097874) teaches an encoding method, decoding method and a communication method using single photons where information is directly encoded into each photon. In one embodiment at least two out of the three parameters of phases, polarisation, and energy are used to encode information. In another embodiment, thee or more non-orthogonal states with respect to each parameter are used. A further embodiment is also described which uses selective grouping of the results in order to more clearly detect the presence of an eavesdropper. Apparatus capable of performing the methods are also provided.
Gat (US2003/0133714) teaches Communication Method and Apparatus Using Quantum Entanglement, A method and apparatus for transmitting information using the phenomenon of quantum entanglement. Two streams of quantum-entangled particles are emitted from a source. Performing a measurement on one of the streams results in the observable destruction of interference on the other stream. Information is transmitted by modulating the performance of the measurement on the first stream, and received by observing the presence or absence of interference in the second stream.
Gisin (US2006/0120529) teaches Quantum Cryptography Protocol, an apparatus and method for implementing a quantum cryptography system encoding bit values on approximations of elementary quantum systems with provable and absolute security against photon number splitting attacks. The emitter encodes the bit values onto pairs of non-orthogonal states belonging to at least two sets, and such that there does not exist a single quantum operation allowing to reduce the overlap of the states in all the sets simultaneously.
Hughes (US9,509,506) teaches Quantum Key Management, Innovations for quantum key management harness quantum communications to form a cryptography system within a public key infrastructure framework. In example implementations, the quantum key management innovations combine quantum key distribution and a quantum identification protocol with a Merkle signature scheme (using Winternitz one-time digital signatures or other one-time digital signatures, and Merkle hash trees) to constitute a cryptography system. More generally, the quantum key management innovations combine quantum key distribution and a quantum identification protocol with a hash-based signature scheme. This provides a secure way to identify, authenticate, verify, and exchange secret cryptographic keys. Features of the quantum key management innovations further include secure enrollment of users with a registration authority, as well as credential checking and revocation with a certificate authority, where the registration authority and/or certificate authority can be part of the same system as a trusted authority for quantum key distribution.
Imani (US2008/0101612) teaches Quantum Key Distribution Protocol, A quantum key distribution protocol is provided that reduces the maximum value of the leaked information amount over the same distance when an adversary makes a photon number splitting attack more than the reduction by the BB84 protocol and the SARG protocol, by making use of the advantages of the BB84 protocol and the SARG protocol. By properly proportioning the existing BB84 protocol and the SARG protocol in accordance with the rate determined by the communication distance between the sender and the receiver of the coherent light, a protocol that is more robust against photon number splitting attack than the known existing protocols can be realized, and long-distance quantum key distribution, which was not possible until now, becomes possible.
Mayers (US6,678,379) teaches a method for testing the reliability of a quantum key distribution apparatus is provided. The method includes the steps of: producing a set of quanta by the sender, the set of quanta comprising first, second, and third quantum, the first, second, and third quantum having a quantum correlation; measuring the first and second quantum at a sender using one of two prearranged bases; transmitting the third quantum to the receiver over the quantum channel; measuring the third quantum at a receiver using one of the two prearranged bases; and exchanging information regarding the measured bases between the sender and receiver over a public channel to check for a known behavior of the quantum apparatus based upon the quantum correlation, wherein if the quantum apparatus behaves as is known or within a tolerable limit the reliability of the quantum apparatus is confirmed. A similar method for quantum key distribution is also disclosed.
Nambu (US2003/0169880) teaches that this invention is concerned with the quantum cryptography key distribution protocol using the four non-orthogonal states, among the above-enumerated protocols. The quantum cryptography key distribution protocol may be simply called the four-state protocol BB84, as pointed out in Reference 1. The four-state protocol BB84 would be implemented by a first way of using four non-orthogonal polarization states as the four non-orthogonal states or a second way of using four non-orthogonal states represented by superposition of quantum wave packets composed of a small number of photons having different time and space characteristic.
Nambu (US2003/0002674) teaches A quantum cryptography multi-node communication system includes a quantum communication channel and a plurality of nodes including a transmission node and a reception node and connected with the quantum communication channel. The transmission node transmits a light signal as a time series of photons to the reception node through the quantum communication channel, a quantum state of the photons is modulated, and transmits a quantum state sequence to the reception node. The reception node predetermines a quantum state sequence, receives the light signal transmitted from the transmission node, measures quantum states of the received light signal, and determines presence or absence of interception based on the predetermined quantum state sequence, the transmitted quantum state sequence and the measured quantum states.
Zbinden (US2013/0016835) teaches for distributing a sequence of symbols, an emitter station transmits to a receiver station quantum system through a quantum channel. Each of the quantum systems belongs to a set of at least two non-orthogonal quantum states and comprises a group of at least two weak coherent states of an electromagnetic field. Each weak coherent state is in a time bin of duration t. Centers of neighboring weak coherent states in a group are separated by a time T1, with T1 greater than t. Centers of neighboring weak coherent states in adjacent quantum systems are separated by a time T2, with T2 greater than t. In addition, any two weak coherent states separated by T1+T2 are phase coherent. The receiver station comprises an optical subsystem configured to check, for received quantum systems, phase coherence of two weak coherent states of time bins separated by T1+T2.
Ayling (US2012/0177201) teaches Methods and apparatus for use in quantum key distribution (QKD) are described. A quantum QKD signal is generated at a source and transmitted through a fibre optic network to an endpoint, a key being agreed with communication over a classical QKD channel. The classical QKD channel contains additional information relevant to a network over which keys are distributed, and may be processed at nodes intermediate between the source and the endpoint.
Choi (US2005/0249352) teaches There is provided a quantum-key distribution method between a plurality of users or groups. A center prepares a predetermined number of entangled states consisting of qubits equal to the number of the users, and generates quantum states consisting of the qubits belonging to each of the entangled states and corresponding to each of the users. The center transmits each of the quantum states to each of the users after an authentication process. Each of the users receiving the quantum state makes public an axis used to measure each of the qubits constituting the quantum states. The number of users in each group measuring the qubits with a predetermined axis is represented by module 4. If the sum of the module 4 of each group is even, each group collects the qubit measurement results of the users and acquires each group key. Therefore, it is possible to provide a high-security quantum-key distribution method between an unspecified number of users or groups.
Elliott (US7,697,693) teaches a method and system for performing a quantum key distribution process in a quantum cryptographic system (200, 400) is provided. A first endpoint (405a) contributes a first set of random values to a quantum key distribution process. A second endpoint (405b) contributes a second set of random values to the quantum key distribution process. The first and the second endpoints (405a, 405b) derive a key based on at least some of the first set of random values and at least some of the second set of random values. In some implementations, the first endpoint (405a) may send each of the first set of random values using a basis (act 702, act 902) and the second endpoint (405b) may send an indication of received pulses and a basis for each of the received pulses (act 704, act 904).

Regarding claims 2, although the prior art of record teaches a hardware device that generates or receives, at a first space-time point, a plurality of random quantum states, each of the quantum states chosen from a set of non-orthogonal quantum states; a communications system that sends the token to a second agency system at a second space-time point in the causal future of the first space-time point, wherein the second agency system verifies whether the token corresponds to a statistically plausible result for the pre-determined measurement applied to the plurality of quantum states, before allowing access to a resource.
None of the prior art, alone or in combination teaches a measurement apparatus that applies a pre-determined measurement, from a plurality of possible pre-determined measurements, to the quantum states in order to obtain a token comprising a sequence of classical measurement outcomes, wherein the sequence of classical measurement outcomes is valid at a single space-time point in view of the other limitations of claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497